10
11
12
13
14
15
16
17
18
19
20
21
Le
23
24
ao

26

i)
cD

 

Case 2:20-cr-00579-SVW Document 152-2 Filed 03/15/21 Page 1of2 Page ID #:1153

DECLARATION OF TIMOTHY MASSINO

 

I, Timothy Massino, hereby declare and state as follows:

I am special agent with the Small Business Administration,
Office of Inspector General (“SBA-OIG”). The SBA-OIG is one of the
federal agencies charged with investigating fraud related to the
Paycheck Protection Program (“PPP”) and the Economic Injury Disaster
Loan (‘“EIDL”) rogram. I am one of the agents assigned to the
investigation that resulted the indictment and first superseding

indictment in United States v. Richard Ayvazyan, 20-579(A). I am

 

basing this declaration on my personal observations and information
obtained from various law enforcement personnel and witnesses during
the course of this investigation. As a result of my involvement in
this investigation, I know the following and could and would testify
to those facts fully and truthfully if called and sworn as a witness:

1. In June 2020, the government opened an investigation into a
Los Angeles-based ring that was using stolen, fake, and synthetic
identities to fraudulently apply for benefits under the PPP and EIDL
programs, two relief programs which were enacted as part of the
Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”)
to assist businesses that had been impacted by the COVID-19 pandemic.

2. The original subjects of the investigation included “Tuliia
Zhadko,” who submitted fraudulent loan applications on behalf of Top
Quality Contracting and Turing Info Solutions.

8. Among other things, the driver’s license submitted in
support of Zhadko’s applications was fake.

4, Over the next four months, the government obtained

information from federal and state agencies, lenders, retail banks,

 

 
10
1
12
13
14
5
16
a
18
18
20
21
De.
oa
24
23
26
27

28

 

Case 2:20-cr-00579-SVW Document 152-2 Filed 03/15/21 Page 2of2 Page ID#:1154

and escrow companies, among others, and issued over 200 grand jury
subpoenas.

OF The government identified additional fraudulent loan
applications, including one that “Viktoria Kauichko” submitted on
behalf of Runyan Tax Services.

6s The government traced the funds that were received from the
fraudulent loans and learned the proceeds were funneled through
various bank accounts, including one in Marietta Terabelian’s name,
and had been used by Terabelian’s husband, Richard Ayvazyan, to
purchase luxury homes, including a $3.25 million mansion, the title
for which was held in the names of Marietta Terabelian and Richard
Ayvazyan.

1 The government identified Marietta Terabelian and Richard
Ayvazyan as targets and submitted their names to the Department of
Homeland Security (“DHS”) TECS System, which provides travel alerts.

I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct and that

this declaration is executed at Los Angeles, California, on March 15,

ae

20215

 

 
